Order entered January 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01181-CV

                             MARVIN LAWRY, JR., Appellant

                                              V.

                           MONIKA LAWRY, ET AL., Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-15571

                                          ORDER
       By letter dated November 18, 2014 the Court directed appellant to file, no later than

November 28, 2014, written verification appellant had requested preparation of the reporter’s

record and had paid or made arrangements to pay the reporter’s fee or written documentation the

appellant has been found entitled to proceed without payment of costs. Appellant was cautioned

that failure to comply could result in submission of the appeal without the reporter’s record.

Because to date appellant has not complied, we ORDER the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant’s brief shall be filed on or before

February 2, 2015.
/s/   CAROLYN WRIGHT
      CHIEF JUSTICE